In a family offense proceeding pursuant to Family Court Act article 8, Michael Smith appeals from (1) an order of fact-finding and disposition of the Family Court, Kings County (Krauss, J.), dated January 3, 2012, which, after a hearing, found that he had committed the family offense of disorderly conduct and directed him to comply with an order of protection of the same court dated January 3, 2012, for a period not to exceed two years, and (2) the order of protection dated January 3, 2012, which, inter alia, directed him to refrain from harassing Denese Smith until and including January 2, 2014.
Ordered that the order of fact-finding and disposition and the order of protection are affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court’s determination that he had engaged in fighting with the petitioner, as prohibited under the family offense of disorderly conduct, was supported by a preponderance of the evidence (see Penal Law § 240.20 [1]; Matter of Smith v Amedee, 101 AD3d 1033 [2012]).
The appellant’s remaining contentions are either without merit or improperly raised for the first time on appeal in his reply brief. Skelos, J.E, Leventhal, Hall and Lott, JJ., concur.